Citation Nr: 0008176	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-26 711	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.  

This appeal arises from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran's claim was remanded to the RO in October 1999.  
The Board has reviewed the claims folder to ensure that the 
actions ordered in the remand have been completed.  The RO 
issued the veteran an appropriate supplemental statement of 
the case, which included the definition of new and material 
evidence.  The claims folder also contains a VA Form 646 from 
the veteran's local representative dated in February 2000.  


REMAND

In January 1988 the RO denied the appellant's claims for 
service connection for PTSD, noting that a Board of three 
psychiatrists determined that he did not have any Axis I 
diagnosis per DSM-III.  The appellant did not appeal this 
denial.  The veteran's current claim for service connection 
for PTSD was received on November 27, 1996.

In October 1996, VA issued a final rule amending 38 C.F.R. §§ 
4.125, 4.126, and 4.130, and adopting the fourth edition of 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV).  See generally Cohen v. Brown, 10 Vet. App. 128, 
139 (1997) (outlining history of DSM).  Compared to the 
previously adopted third edition of the DSM (DSM-III), the 
new DSM-IV uses substantially modified criteria for 
diagnosing PTSD.  Id. at 140-41. The rule became effective 
November 6, 1996.  Id. at 139. 

In March 1997, the United States Court of Appeals for 
Veterans Claims (Court) decided in the Cohen case that remand 
was necessary to allow the BVA to assure that the claimant 
received the benefit of the most favorable version of the DSM 
in deciding whether PTSD was caused by in-service stressors.  
Cohen, 10 Vet. App. at 140.  In the Cohn case, the veteran's 
claim was pending when the VA regulations were changed 
adopting the DSM-IV criteria.

In the VA Form 646 the veteran's local representative stated 
that the veteran should be afforded a new VA examination and 
that records of treatment of the veteran at the Vet Center in 
McAllen, Texas, had not been obtained and associated with the 
claims folder.  

The veteran's local representative has asserted that the 
veteran should be afforded a new VA examination since the 
criteria for diagnosis of post-traumatic stress disorder 
under DSM-III were used rather than the criteria in the new 
edition, DSM-IV.  In Routen V. West, 142 F.3d 1434 (Fed. Cir. 
1998) the United States Court of Appeals for the Federal 
Circuit clearly stated that a change in the regulation was 
not an intervening, substantive change in the law providing a 
new cause of action to the veteran, when his claim had 
previously been denied.  The change in the criteria for a 
diagnosis of post-traumatic stress disorder does not relieve 
the veteran of the burden of submitting new and material 
evidence to reopen his claim.  The appellant's claim had been 
denied in 1988 and was not pending at the time of the change 
in VA regulations adopting DSM-IV.

Where a final decision exists on a given claim, that claim 
may not thereafter be reopened unless new and material 
evidence is presented or secured with respect to the claim 
which had been disallowed.  38 U.S.C.A. §§ 5108, 7105.  
Therefore, once a decision becomes final the Board does not 
have jurisdiction to consider the previously adjudicated 
claim unless new and material evidence is presented.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (When new and material 
evidence has not been submitted in a previously disallowed 
claim further analysis is neither required, nor permitted.)  
Thus, in the absence of new and material evidence, the Board 
has no authority to order that the veteran be accorded 
another examination.

The representative also noted in the VA Form 646 that the 
veteran had been referred to the Vet Center for treatment.  
As he noted there are no records of treatment at the Vet 
Center in the claims folder.  The Court has held that where 
the veteran has asserted that pertinent medical records are 
in existence and are in the Government's possession, any such 
records which are in existence are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  For that 
reason the claim must be remanded to obtain copies of the 
veteran's records of treatment at the Vet Center.  

Thus, the case is REMANDED to the RO for the following 
development:


The RO should obtain copies of the 
veteran's treatment records from the Vet 
Center, 1130 Pecan Boulevard, Suite E, 
McAllen, Texas, 78501.


Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


